UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EDITH HORNBERGER,                      
              Petitioner-Appellant,
                 v.                               No. 00-1696
COMMISSIONER OF INTERNAL REVENUE,
              Respondent-Appellee.
                                       
COMMISSIONER OF INTERNAL REVENUE,      
               Petitioner-Appellant,
                 v.
EDNA B. HUNTER, Estate of Edna B.                 No. 00-1563
Hunter, Deceased, Shirley Hunter,
Administratrix,
                Respondent-Appellee.
                                       
COMMISSIONER OF INTERNAL REVENUE,      
               Petitioner-Appellant,
                 v.                               No. 00-1715
E. V. HUNTER TRUST,
              Respondent-Appellee.
                                       
            Appeals from the United States Tax Court.
           (Tax Court Nos. 98-3656, 98-3658, 98-3676)

                      Argued: January 26, 2001

                      Decided: February 15, 2001

       Before WILKINS, MOTZ, and KING, Circuit Judges.
2        HORNBERGER v. COMMISSIONER OF INTERNAL REVENUE
Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Craig Dennis Bell, MCGUIRE WOODS, L.L.P., Rich-
mond, Virginia, for Appellant. John A. Dudeck, Jr., Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee. ON BRIEF: Paula M. Junghans, Acting Assistant
Attorney General, Teresa E. McLaughlin, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Edith Hornberger, the sole beneficiary of her grandmother’s estate,
paid interest on estate tax owed by the estate and deducted the amount
of this interest on her amended 1988 income tax return. In 1992, the
Internal Revenue Service refunded most of this interest to the estate.
Hornberger appeals the judgment of the United States Tax Court that
she had to include the amount of this refund in her 1992 income.
Finding that the tax benefit rule mandates inclusion of the amount of
this refund in Hornberger’s 1992 income, we affirm.

                                  I.

   As the Tax Court found, the parties stipulated to the following
facts.

  Edna Hunter died intestate in 1984, leaving her granddaughter,
Edith Hornberger, as the sole beneficiary of Hunter’s estate, which
          HORNBERGER v. COMMISSIONER OF INTERNAL REVENUE               3
was ultimately valued at over $20 million. In November 1986, Horn-
berger placed all of the assets that she had received from her grand-
mother’s estate into a trust.

   Because much of Hunter’s estate was tied up in real estate, the
estate did not initially pay all of the estate tax assessed against it.
Rather, it made periodic payments of the estate tax it owed, and inter-
est on these delayed estate tax payments.

   In 1988, Hornberger’s trust paid to the Internal Revenue Service a
portion of the estate tax and interest owed by the Hunter estate,
including $2,357,493 in interest on estate tax. At the time, the trust
was considered a complex trust and it took a deduction for this inter-
est payment. However, in 1992, the IRS, the trust, and Hornberger
agreed that the trust should be considered a grantor trust (a pass-
through taxable entity) and Hornberger then deducted the $2,357,493
interest payment on her own amended 1988 income tax return.

   In October 1991, the estate and the IRS entered into a settlement
agreement in which the estate tax liability of the estate was substan-
tially reduced. Pursuant to that agreement, in February 1992 the IRS
issued a $10,364,431 refund to the estate. That refund included a
refund of $2,290,469 of the $2,357,493 interest deducted by Hornber-
ger on her amended 1988 income tax return. The estate immediately
turned the entire $10,364,431 refund check over to Hornberger, as a
sole beneficiary of the estate; she in turn deposited it in her trust. No
entity — not the estate, not the trust, and not Hornberger — included
the $2,290,469 interest refund in income reportable on an income tax
return.

   The Commissioner mailed notices of deficiency to Hornberger, the
estate, and the trust. All three petitioned the Tax Court, asserting that
none of them owed any income tax. The Tax Court rejected this con-
tention, finding that the tax benefit rule rendered the 1988 deduction
of estate tax interest fundamentally inconsistent with the 1992 refund
of that same estate tax interest. The Tax Court reasoned that, regard-
less of who was the payee of the check for refunded interest from the
IRS, Hornberger, who had deducted the interest on her 1988 income
tax return and who ultimately received the entire amount of the inter-
est refund, must include that amount in her 1992 income. Hornberger
4         HORNBERGER v. COMMISSIONER OF INTERNAL REVENUE
appeals, and the Commissioner has filed protective cross appeals
against the estate and trust.

                                   II.

   The tax benefit rule is a judicially created doctrine, seeking to
repair some of the inflexibility inherent in the annual accounting sys-
tem. Hillsboro Nat’l Bank v. Comm’r, 460 U.S. 370, 376 (1983).
Often, a completed transaction in one tax year will unexpectedly
reopen in a subsequent tax year, rendering the first year’s tax return
improper. In particular, a properly deductible expense in one year
may, in a subsequent year, prove not to have been a deductible
expense at all.

   For example, a bad debt deducted in one year may be unexpectedly
paid in a subsequent year. Strict adherence to the annual accounting
system would allow a taxpayer a deduction in the first year, but would
not require the debt’s repayment to be correspondingly reported as
income in the subsequent year. Accordingly, "to achieve rough trans-
actional parity" between taxpayers, irrespective of the timing of
events, the Supreme Court has established the tax benefit rule under
which a subsequent event can "‘cancel out’ an earlier deduction." Id.
at 383. Such a cancelation will occur only when a subsequent event
is "fundamentally inconsistent with the premise on which the deduc-
tion was initially based." Id.

   Hornberger contends that the tax benefit rule should not be applied
to her because the estate, and not Hornberger herself, was the payee
of the interest refund check. In other words, Hornberger argues that,
because the refund check was made payable to an estate of which she
was the sole beneficiary and not to her personally, the refund of inter-
est paid on delinquent estate tax was not "fundamentally inconsistent"
with her earlier deduction of this interest.

   Thus, the sole question before us is whether the estate’s receipt of
a refund of more than $2 million of interest paid on estate tax is "fun-
damentally inconsistent with the premise on which" Hornberger’s ear-
lier deduction of $2 million of interest paid on estate tax was "initially
based." Id. To state the question is to answer it. The Internal Revenue
Code permitted Hornberger’s trust (and then Hornberger, herself,
          HORNBERGER v. COMMISSIONER OF INTERNAL REVENUE                 5
when the trust was recognized to be a grantor trust), to pay and deduct
interest on the estate’s delinquent estate tax.* Hornberger has con-
ceded that the $2,357,495 interest deduction on her amended 1988
income tax return constituted "interest" on the Hunter estate’s "estate
tax deficiency." Hence, the only reason that Hornberger could deduct
$2,357,495 on her 1988 income tax return was that she, through her
trust, had paid this amount of interest on the estate’s estate tax liabil-
ity. The IRS’s subsequent refund of this interest in 1992 was "funda-
mentally inconsistent" with the premise upon which the earlier
deduction of this interest was based.

   Apparently, Hornberger believes that because she deducted the
interest and the interest refund was paid to the estate, the tax benefit
rule does not apply. The Tax Court properly noted that Hornberger
has stipulated that, although the refund check was made payable to
the estate, the estate immediately paid it over to her — so Hornberger
did actually both deduct the interest in her 1988 return and recover
the refund of that interest payment in 1992. But even if Hornberger
had not immediately recovered the refund, the tax benefit rule would
apply and require her to include the amount refunded as income.

   This is so because, in Hillsboro, the Supreme Court expressly held
that application of the tax benefit rule does not require "recovery" of
funds in a later year. All that is necessary is that "the later event" —
here the refund of interest paid on estate tax — is "fundamentally
inconsistent with the premise on which the deduction was initially
based." Therefore, even if Hornberger had not immediately recovered
the refunded monies, the tax benefit rule would apply because the
1992 refund of interest eliminated the "sole basis" for the earlier
deduction of this interest.

   In sum, Hornberger’s claim that her deduction of interest paid on
estate tax is not inconsistent with refund of that interest to the estate
ignores reality and precedent. She paid and deducted the interest; in
a later tax year, the IRS refunded that interest. Accordingly, the

   *The record does not reveal the statutory basis for Hornberger’s pay-
ment and deduction of the Estate’s interest obligation but the parties have
stipulated that both Hornberger’s payment and deduction of the interest
on estate tax were proper.
6         HORNBERGER v. COMMISSIONER OF INTERNAL REVENUE
refund was "fundamentally inconsistent" with the deduction; the
refund, therefore, "will ‘cancel out’ the deduction." Id. The Tax Court
correctly held that Hornberger must include the amount of the interest
refund, $2,290,469, in her 1992 income.

                                                          AFFIRMED